Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  133790 	                                                                                            Michael F. Cavanagh
  133791                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  ELIZABETH NEWMAN, and                                                                                              Justices
  JULIA NEWMAN,
           Plaintiffs-Appellants,
  v      	                                                         SC: 133790, 133791
                                                                   COA: 266627, 269983
                                                                   Oakland CC: 2003-052761-CZ
  BLUE CROSS & BLUE SHIELD 

  OF MICHIGAN,

           Defendant-Appellee.                   

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 20, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                  _________________________________________
         l0830                                                                Clerk